Citation Nr: 0808832	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to initial disability rating higher than 10 
percent for panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1970, with subsequent service in the reserves from 
August 1987 to September 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
relevant part, that decision granted the veteran's claim for 
service connection for panic disorder with agoraphobia and 
assigned a 10 percent initial disability rating for this 
condition, retroactively effective from February 9, 2004, the 
date of receipt of his claim.  He wants a higher initial 
disability rating of at least 50 percent.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In his May 2005 substantive appeal (VA Form 9), the veteran 
requested either a videoconference or Travel Board hearing.  
However, he failed to report for the videoconference hearing 
scheduled for February 2008.  He has not explained his 
absence or requested to reschedule the hearing.  Therefore, 
his hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

The veteran submitted a July 2005 statement from his treating 
psychiatrist directly to the Board in March 2006, and he 
waived his right to have the RO, the agency of original 
jurisdiction, initially consider this additional evidence.  
See 38 C.F.R. §§ 20.800, 20.1304 (2007).

The veteran also had indicated in his notice of disagreement 
(NOD) that the RO should have granted an earlier effective 
date.  But after receiving the April 2005 statement of the 
case (SOC) addressing this additional issue, he did not 
subsequently perfect his appeal of that additional claim by 
filing a timely substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2007).  So that claim is not 
before the Board.


FINDING OF FACT

The veteran's panic disorder with agoraphobia causes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent initial 
disability rating, but no greater, for the panic disorder 
with agoraphobia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic 
Code 9412 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
RO complied with the duty to notify by sending the veteran a 
VCAA letter in February 2004.  The letter satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his underlying 
service-connection claim; (2) informing him of the 
information and evidence VA would obtain; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he submit any evidence in his 
possession pertaining to his claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a downstream disability rating 
and effective date would be assigned if service connection 
was granted (which it was), as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Concerning this, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a NOD 
regarding an initial disability rating and effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the initial disability 
rating and effective date assigned prior to the enactment of 
the VCAA - so before November 9, 2000.  If, as here, this 
did not occur until after that date, the veteran is entitled 
to pre-decisional notice concerning all elements of his 
claim, including these downstream disability rating and 
effective date elements.  And if he did not receive this 
notice, for whatever reason, it is VA's obligation to explain 
why this is not prejudicial error, i.e., harmless.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).  

Here, the Board finds that the presumption of prejudice in 
not providing the additional Dingess notice has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal, and his responses, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what is needed.

Specifically, the veteran submitted private medical evidence, 
lay statements, and duplicate service medical records (SMRs) 
clearly showing actual knowledge of the evidence required to 
substantiate his claim on appeal.  Indeed, in his May 2005 
substantive appeal (VA Form 9), he expressly indicated that 
he was requesting, at minimum, a 50 percent rating for his 
service-connected psychiatric disorder and he cited a 
specific reason why he believes he is entitled to this higher 
rating.  Moreover, only a few months later, in August 2005, 
he submitted a July 2005 statement from his private treating 
psychiatrist, L.T., M.D., discussing the precise criteria 
required for obtaining a higher rating.  And when even more 
recently in September 2005 completing a VA Form 21-4142, 
authorizing VA to obtain his confidential treatment records 
from this private doctor, he made specific note of the fact 
that this private doctor had in her statement referred to 
these specific requirements for obtaining a higher rating.  
So the veteran is obviously well aware of the type symptoms 
he must have to receive a higher rating and their 
relative severity, especially seeing as though he 
specifically referred to VA's "chart of percentages" i.e., 
the Rating Schedule, when making this argument on the form 
authorizing the release of his confidential medical treatment 
records.

In addition, the VCAA notice provided by VA was clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Overall, he was afforded a meaningful opportunity 
to participate in the adjudication of his claim.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  There is no 
allegation or evidence that a content or timing error 
affected the essential fairness of the adjudication of his 
claim.

As for the duty to assist, the RO arranged for the veteran to 
undergo a VA psychiatric examination in June 2004.  That 
exam, nearly four years ago, was the last VA examination 
assessing the severity of his disability.  However, 
the record is inadequate and the need for a more 
contemporaneous examination only arises when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2007).  See also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 
Vet. App. 121 (1991).

Here, the veteran has submitted personal statements, VA 
psychiatric examination reports dated in June 2004, and 
private medical opinions and treatment records dated in 
December 2004, July 2005, January 2005, which provide 
adequate and contemporaneous evidence pertinent to his 
psychiatric disorder rating.  Also, he did not indicate any 
history of VA treatment, either before or since his 
VA psychiatric evaluation, the records of which would be 
relevant to deciding his appeal.  Consequently, another VA 
examination to rate the severity of his disorder is 
unnecessary.  38 U.S.C.A. § 5103A.

The RO has attempted to obtain all private medical records 
for the veteran for which he has provided the required 
authorization.  The RO has properly obtained or followed-up 
on its requests to obtain records.  Specifically, the RO 
issued an initial request (November 2005), follow-up request 
(February 2006), and explanatory letter (February 2006) to 
the veteran pertaining to records of a physician he 
identified.  So the RO has made reasonable efforts to obtain 
these private medical records, in accordance with VA 
regulation.  38 C.F.R. § 3.159(c)(1).  The Board finds that 
the RO's actions comply with the duty to assist.  38 U.S.C.A. 
§ 5103A.  

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Because the veteran has perfected an appeal in response to 
the assignment of an initial rating following the initial 
award of service connection for panic disorder with 
agoraphobia, the Board is required to evaluate all the 
evidence of record 


reflecting the period of time between the effective date of 
the initial grant of service connection (February 9, 2004) 
until the present.  That is to say, the Board must consider 
whether there have been times since the effective date of his 
award when his disability has been more severe than at 
others.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
If there have, separate ratings can be assigned for separate 
periods, i.e., the rating may be "staged."  Id.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The veteran's panic disorder with agoraphobia has been rated 
initially at 10 percent under Diagnostic Code 9412, effective 
from February 9, 2004, the date of receipt of his claim for 
service connection for this psychiatric disorder.  

As provided by VA's Schedule for Rating Disabilities, a 
10 percent evaluation is assigned if the disorder causes 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  
38 C.F.R. § 4.130.  



A higher 30 percent disability rating requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.



The maximum possible 100 percent rating is in order when 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 
38 C.F.R. § 4.130.  In determining whether the veteran meets 
the criteria for an increased rating, the Board must consider 
whether he has deficiencies in most of the following 
areas:  work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV at 46-47.

Analysis

The evidence of record shows the veteran is entitled to a 
higher 30 percent rating, but no greater evaluation.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed his personal statements, a VA psychiatric 
examination report dated in June 2004, and private medical 
opinions and treatment records dated in December 2004, 
January 2005, and July 2005.  

These records reflect that the veteran has been receiving 
mental health therapy due to difficulty coping with his 
service-connected panic disorder with agoraphobia.  His 
private and VA treatment records, especially the July 2005 
letter from his private psychiatrist (L.T., M.D.), indicate 
he has some of the symptoms needed for a higher 30 percent 
rating.  In particular, he has an "occasional" decrease in 
work efficiency, as well as occasional periods of inability 
to perform pertinent occupational tasks.  Also, he has a 
depressed mood, anxiety, recurring panic attacks (up to every 
few weeks according to the June 2004 VA examination), 
fatigue, some social impairment, sleep impairment, and 
extreme memory loss (as reported by July 2005 private 
psychiatric opinion).  

Equally significant, though, the lowest GAF score he has 
received was 64, indicative of only relatively mild 
occupational and social impairment.  So, overall, the 
evidence is sufficient to support a higher 30 percent rating, 
even though several of the other requirements for this rating 
have not been shown.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (rating criteria provide mere guidance as to the 
severity of symptoms contemplated for each rating).

There, however, is no basis for increasing the veteran' 
initial rating to beyond the 30-percent level.  38 C.F.R. § 
4.7.  A review of the aforementioned medical records reveals 
no more than "occasional" occupational impairment 
(generally employable from a mental health perspective).  His 
GAF score, as mentioned, also has never been lower than 64 - 
yet, it has been as high as 75, indicating that, although he 
has some difficulty in social and occupational situations, he 
generally functions pretty well and has some meaningful 
interpersonal relationships.  He lost his full-time job in 
February 2004, but he has since been able to obtain work at 
two different other jobs (as a retail store worker and 
substitute teacher), albeit for unspecified periods.  He 
lives with his wife and has at least two adult-age children.  
And the objective findings from his June 2004 VA psychiatric 
examination indicate he is able to establish effective work 
and social relationships.  

As well, there are no objective clinical indications of 
circumstantial, circumlocutory, or stereotyped speech (speech 
was rapid, but otherwise normal), no panic attacks more than 
every few weeks, no difficulty in understanding complex 
commands (thought process normal with no obsessive rituals), 
no indication of impaired judgment, no impaired abstract 
thinking (thought process was normal).  There is also no 
evidence of delusions, hallucinations, or suicidal ideation.  
His hygiene and appearance have been normal and he has been 
able to pursue basic activities of daily living.  
Nonetheless, he appears to have abnormal affect as well as 
disturbance of motivation and mood (see the report of his 
June 2004 VA examination), and recurring symptoms of memory 
impairment (see the July 2005 opinion from his private 
treating psychiatrist).  On balance, however, his psychiatric 
symptoms do not rise to the level required for an even higher 
rating.

The veteran's psychiatric symptoms and consequent level of 
occupational and social impairment are adequately compensated 
by the higher 30-percent rating being assigned in this 
decision.  38 C.F.R. § 4.1.  Absent evidence of more symptoms 
indicating a higher severity of psychiatric dysfunction, the 
Board finds that the evidence supports this higher disability 
rating of 30 percent, but no greater, for his acquired 
psychiatric disorder.  38 C.F.R. § 4.3.

Fenderson Consideration

The Board is increasing the rating for the veteran's 
psychiatric disorder retroactively effective from the grant 
of service connection, February 9, 2004, the date of receipt 
of his claim.  He has never been more than 30-percent 
disabled on account of this condition, so his rating may not 
be "staged."  Fenderson, 12 Vet. App at 125-26.

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  There is 
no indication the service-connected disability markedly 
interferes with the veteran's ability to work, meaning above 
and beyond that contemplated by his schedular rating (now 30 
percent for his psychiatric disorder).  See, too, 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for his disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily - if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96.


ORDER

A higher 30 percent initial rating is granted for the panic 
disorder with agoraphobia, subject to the laws and 
regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


